*681MEMORANDUM **
We have reviewed the petition for review, petitioner’s response to the motion for summary affirmance, and the record. Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Immigration Judge is not required to give petitioner an indefinite continuance when it would serve no purpose. De la Cruz v. INS, 951 F.2d 226, 229 (9th Cir.1991). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.